Citation Nr: 0729975	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  04-18 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for vertigo.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for a bilateral foot 
disability, claimed as flat feet.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to April 
1971.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

As set forth below, a remand is required with respect to the 
issues of service connection for vertigo, a low back 
disability, and a bilateral foot disability.  These issues 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

A hearing loss disability was not shown during service or for 
many years thereafter and the most probative evidence of 
record indicates that the veteran's current hearing loss 
disability is not causally related to his active service or 
any incident therein.




CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service, 
nor may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim, and it must assist the 
claimant by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2006); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  As part of the notice requirements, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103; 
38 CFR § 3.159(b)(1).  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits is issued by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

These notice requirements apply to all five elements of a 
service connection claim:  veteran status; existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess/Hartman, 19 Vet. App. 473 
(2006).  With regard to an application to reopen a claim 
which had been previously denied by a final decision, notice 
to the claimant must include an explanation of what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Concerning a claim for an increased rating for a 
service-connected disability, only the last two elements 
noted above are relevant to the claim, i.e., degree of 
disability and the effective date of the disability, because 
in such cases service connection has already been 
established.  Finally, regarding an appeal of an initial 
disability rating or effective date assigned when service 
connection is granted, such appeals are generally considered 
to be "downstream" issues from the original grant of 
service connection.  Therefore, in response to a notice of 
disagreement initiating an appeal of such an issue, VA is 
required by statute to issue a statement of the case (SOC) 
informing the claimant of the laws and regulations pertaining 
to the issue and notifying him or her of the evidence used to 
render the determination.  38 U.S.C.A. § 7105(d).  Separate 
notice of VA's duty to assist the veteran and of the 
veteran's responsibilities in the development of his appeal 
involving such downstream issues is not required when the 
veteran was provided adequate notice following receipt of the 
original claim.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  

In this case involving a claim for service connection, in a 
September 2002 letter issued prior to the initial rating 
decision on the claim, the RO notified the veteran of the 
information and evidence to substantiate his claim of service 
connection, and of what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
The letter also advised the veteran to submit or identify any 
additional information that he felt would support his claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
While the letter did not include the additional requirements 
delineated by the Court in Dingess/Hartman, the evidence does 
not show, nor does the veteran contend, that such omission 
resulted in prejudice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No 05-7157 (Fed. 
Cir. April 5, 2006).  In that regard, the Board notes that 
for the disability at issue in this case, service connection 
has been denied.  Thus, the issues of disability rating and 
effective date are not relevant here.  For the reasons 
discussed above, therefore, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  

With respect to VA's duty to assist, the Board notes that the 
veteran's service medical and personnel records are on file, 
as are post-service VA and private clinical records 
identified by the veteran.  Despite being given the 
opportunity to do so, the veteran has neither submitted nor 
identified any additional post-service VA or private clinical 
records pertaining to his claim.  The veteran has also been 
afforded VA medical examinations in connection with his 
claim.  38 C.F.R. § 3.159(c)(4) (2005).  The Board finds that 
the reports of these examinations provide the necessary 
medical opinions.

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its duties to the 
veteran.  A remand for additional notification or development 
would only result in unnecessarily delaying this matter with 
no benefit flowing to the veteran.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Thus, no further notification or 
development action is necessary on the issue now being 
decided.  Neither the veteran nor his representative has 
argued otherwise.  


Background

The veteran's October 1966 military enlistment medical 
examination is negative for pertinent complaints or 
abnormalities.  Audiometric testing revealed that the 
veteran's right ear pure tone thresholds were 0, -10, -10, 0, 
0, and 10 decibels at 500, 1,000, 2,000, 3,000, 4,000 and 
6,000 hertz, respectively.  Left ear pure tone thresholds 
were 25, 15, 5, 5, 10, and 15 decibels at the same tested 
frequencies.

In-service medical records are entirely negative for 
complaints or findings of hearing loss.  

At his March 1971 military separation medical examination, 
the veteran's ears were normal on clinical evaluation.  
Audiometric testing revealed that the veteran's right pure 
tone thresholds were 30, 20, 10, 5, 10, and 30 decibels at 
500, 1,000, 2,000, 3,000, 4,000 and 6,000 hertz, 
respectively.  Left ear pure tone thresholds were 20, 15, 5, 
5, 5, and 15 decibels at the same tested frequencies.  

In connection with his separation examination, the veteran 
completed a report of medical history.  On this form, the 
veteran specifically denied a history of hearing loss.  

Thereafter, in April 1971, the veteran sought treatment with 
complaints of bilateral earaches for the past four days.  He 
indicated that he had had an episode of blood from the right 
ear.  Examination showed a small abrasion in the right ear 
canal.  No other disease was noted.  The impression was no 
active disease, no treatment.  

In July 2002, the veteran submitted an original application 
for VA compensation benefits, seeking service connection for 
several disabilities, including noise-induced hearing loss 
and tinnitus.

In support of his claim, the veteran submitted a copy of the 
citation accompanying his award of the Air Force Commendation 
Medal.  This citation noted that the veteran distinguished 
himself by meritorious service as a Fire Direction 
Controller, 483rd Security Police Squadron, Vietnam, from 
April 1970 to April 1971.  He also submitted copies of his 
performance reports from Vietnam, many of which detailed 
duties consistent with noise exposure.  

Also submitted by the veteran was a September 2002 statement 
from an individual with whom he served in Vietnam.  In the 
letter, the individual indicated that he had observed that 
the veteran did not use hearing protection while on fire 
missions in Vietnam.  He also recalled the veteran stating in 
Vietnam that his ears rang all the time.  He made no 
reference to hearing loss.  

In support of the veteran's claim, the RO obtained private 
clinical records, dated from June 1988 to August 2002.  In 
pertinent part, these records show that in June 1988, the 
veteran sought treatment for occasional vertigo, headaches, 
and some ringing in the ears.  He did not complain of hearing 
loss.  He reported a history of working with power tools for 
the past 15 years but made no reference to noise exposure 
during service.  Audiometric testing was conducted and 
appears to show a left ear hearing loss disability; however, 
the results of the audiometric test are uninterpreted. 

In September 1988, the veteran sought treatment for episodes 
of vertigo.  He indicated that he had been treated for 
labyrinthitis in the past.  The veteran reported a history of 
significant noise exposure.  He also indicated that a recent 
hearing test had shown hearing loss.  The veteran also 
reported that he had occasional tinnitus.  Examination of the 
ears, nose, and throat was normal.  The assessments included 
acute labyrinthitis.  On a follow-up examination later that 
month, the examiner indicated that the veteran's vertigo was 
probably related to either eustacian tube dysfunction or 
noise induced hearing loss.  

In a December 2002 rating decision, the RO granted service 
connection for tinnitus.  The RO noted that although the 
veteran's service medical records were negative for notations 
of tinnitus, the veteran had submitted a buddy statement 
detailing complaints of tinnitus during service and had 
provided statements regarding continuity of symptomatology.  

The veteran underwent VA audiometric examination in January 
2003.  The examiner reviewed the veteran's claims folder and 
noted that although the veteran's hearing acuity worsened 
somewhat during service, it was still within normal limits at 
the time of his separation from service.  On examination, the 
veteran reported tinnitus since service, stating that he was 
frequently exposed to noise from weapons and jet engines.  As 
a civilian, he indicated that he worked as a carpenter, 
although he claimed that he consistently used hearing 
protection.  Audiometric testing revealed that the veteran's 
right ear pure tone thresholds were 25, 40, 50, 60, and 65 
decibels at 500, 1,000, 2,000, 3,000 and 4,000 hertz, 
respectively.  The four-frequency right pure tone average was 
54 decibels.  Left ear pure tone thresholds were 30, 40, 60, 
70, and 70 decibels at the same tested frequencies.  The 
four-frequency right pure tone average was 60 decibels.  
Speech recognition was 86 percent correct, bilaterally.  
After examining the veteran and reviewing his claims folder, 
the examiner concluded that because the veteran did not have 
a ratable hearing loss disability at the time of his 
separation from service, it was not likely that his current 
hearing loss was the result of his military service.  The 
examiner further noted that the veteran's hearing loss 
configuration was not strongly indicative of noise-induced 
hearing loss.  

At a VA ear, nose, and throat examination in January 2003, 
the veteran reported constant tinnitus since service.  He 
also complained of a slight amount of hearing loss, which he 
believed was present at the time of his service separation.  
He indicated that his hearing acuity had not changed much 
since that time.  The veteran reported that he had had 
significant noise exposure during service, and was not 
provided hearing protection.  After his separation from 
service, he worked as a carpenter, but did use hearing 
protection.  Examination revealed no objective abnormalities, 
although the Dix-Hallpike maneuver did show mild subjective 
vertigo.  The examiner reviewed the veteran's claims folder 
and noted that his hearing acuity had been within normal 
limits, both at this military enlistment medical examination 
and at his military separation medical examination.  After 
examining the veteran and reviewing the claims folder, the 
examiner diagnosed tinnitus and mild to moderate 
sensorineural hearing loss.  She indicated that since the 
veteran's "symptoms initiated at the time of his military 
service and have persisted, it is as likely as not that both 
the tinnitus and sensorineural hearing loss in the high 
frequencies are secondary to noise exposure obtained during 
military service."  Also diagnosed was vertigo, although the 
examiner ordered further ENT testing, as the etiology of the 
veteran's vertigo was unclear.  

Later that month, the veteran was referred for a clinical 
vestibular balance evaluation.  The tests performed included 
electronystagmography (ENG).  In a February 2003 addendum, 
the VA ENT examiner concluded that based on the test results, 
it was unlikely that the veteran's vestibular dysfunction was 
a result of noise exposure or any other injury received 
during his military service.  

Subsequent private clinical records show that in January 
2003, the veteran reported to his private physician that he 
had had vertigo since Vietnam.  The assessment was vertigo-
chronic labyrinthitis, unknown etiology, questionably related 
to service noise exposure.  In a letter received by VA in 
February 2003, the veteran's private physician indicated that 
the veteran had a significant history of artillery noise 
exposure during service.  He noted that the veteran also gave 
a history of hearing loss, tinnitus, and vertigo which 
started in Vietnam.  The physician noted that vertigo was 
hard to test objectively, but the most common cause of 
vertigo was labyrinthitis, which was related to the ear.  He 
indicated that the onset of the veteran's symptoms of vertigo 
seemed to be temporally related to the artillery noise 
exposure.  Therefore, he indicated that it was his medical 
opinion that the veteran's vertigo was related to noise 
exposure in service.  The physician did not offer an opinion 
on the etiology of the veteran's hearing loss.  

Records from the Social Security Administration (SSA) show 
that the veteran was awarded disability benefits effective in 
June 2002 for degenerative joint disease of the lumbar spine 
as well as a history of carpal tunnel release.  Medical 
records obtained from SSA include the results of a March 2003 
disability medical examination.  During the examination, the 
veteran's complaints included back pain, osteoarthritis in 
the feet, and hearing impairment, which he indicated was 
secondary to a war injury.  The diagnoses included hearing 
impairment.  

In an October 2003 statement, the veteran indicated that he 
had been exposed to loud noises in service from aircraft and 
artillery.  He indicated that he developed ringing in his 
ears, severe headaches, and dizzy spells, which often led to 
his stumbling and sometimes falling.  He made no reference to 
hearing loss.  The veteran indicated that he was unable to 
obtain any medical assistance for his problems, and "was 
turned away with the attitude that my problems were part of 
the job."  

At a June 2004 hearing, the veteran testified that he was 
exposed to extreme noise from artillery and mortar fire 
during service.  He stated that although he asked for hearing 
protection, his request was denied so he put .38 caliber 
bullets in his ears.  He indicated that after a fire mission, 
his ears would buzz and that sensation would last for several 
days.  He indicated that eventually, it never went away.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic 
disease of the nervous system like sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2006).

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385 (2006), which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

The veteran seeks service connection for bilateral hearing 
loss, which he argues is a result of noise exposure during 
his period of active service.

As set forth above, there is ample evidence of record which 
supports the veteran's contentions of in-service noise 
exposure.  See also 38 U.S.C.A. § 1154.  However, his service 
medical records are entirely negative for complaints or 
findings of hearing loss.  In fact, at his March 1971 
military separation medical examination, the veteran 
specifically denied a history of hearing loss.  Moreover, 
audiometric testing conducted at the time of his separation 
from service showed that his hearing acuity was within normal 
limits.

The Board further notes that the record on appeal is negative 
for medical evidence of a hearing loss disability for at 
least 17 years after service separation.  Specifically, the 
record shows that in June 1988, the veteran sought treatment 
for vertigo and tinnitus.  He did not complain of hearing 
loss.  At that time, audiometric testing was conducted.  
Although the results of that study are uninterpreted, they 
appear to show a left ear hearing loss disability.  A 
bilateral hearing loss disability was not shown until in 
January 2003, at the time of the VA audiometric examination.  

Based on the evidence set forth above, it cannot be concluded 
that hearing loss was present in service or within the first 
post-service year.  The Board has nonetheless considered the 
provisions of 38 C.F.R. § 3.303(b), in light of the veteran's 
recent claims of continuous hearing loss since service.  In 
Savage v. Gober, 10 Vet. App. 488 (1997), it was noted that 
while the concept of continuity of symptomatology focuses on 
continuity of symptoms, not treatment, in a merits context, 
the lack of evidence of treatment may bear upon the 
credibility of the evidence of continuity.  

As set forth above, the record here shows that the veteran 
denied hearing loss at the time of his separation from 
service and an audiometric examination at that time was 
within normal limits.  In addition, the post-service medical 
evidence contains a span of approximately 17 years without 
any clinical evidence to support his recent assertions of a 
continuity of hearing loss symptomatology since service.  The 
fact that the contemporaneous records do not provide 
subjective or objective evidence that supports any recent 
contention that the veteran experienced continuous hearing 
loss since service injury is highly probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991); see also Savage v. Gober, 1 Vet. App. 488.  The 
Board finds that the contemporaneous records are entitled to 
more probative weight than the recollections of the veteran 
of events which occurred decades previously.

The Board notes that even if a veteran does not have hearing 
loss during the time of active duty, such does not prohibit 
service connection.  Hensley, 5 Vet. App. at 159-60.  Rather, 
service connection may still be established if a veteran 
currently satisfies the criteria of 38 C.F.R. § 3.385, and 
the evidence links current hearing loss with service.  Id. at 
158.  See also 38 C.F.R. § 3.303(d).

Thus, the Board has carefully reviewed the record for 
evidence showing that the veteran's current hearing loss, 
first objectively shown many years after service, is the 
result of acoustic trauma he sustained during his active 
service.  Again, the veteran has provided credible statements 
of acoustic trauma during service.  See 38 U.S.C.A. § 1154.  
As noted, however, that an injury or disease occurred in 
service is not enough; there must be chronic disability 
resulting from that injury or disease.

In this case, there is conflicting evidence addressing the 
relationship between the veteran's in-service acoustic trauma 
and his current hearing loss.

As discussed above, at a January 2003 VA audiometric 
examination, the examiner reviewed the veteran's claims 
folder and noted that although the veteran's hearing acuity 
worsened somewhat during service, it was still within normal 
limits at the time of his separation from service.  After 
examining the veteran and reviewing his claims folder, the 
examiner concluded that because the veteran did not have a 
hearing loss disability at the time of his separation from 
service, it was not likely that his current hearing loss was 
the result of his military service.  The examiner further 
noted that the veteran's hearing loss configuration was not 
strongly indicative of noise-induced hearing loss.  

On the other hand, the record on appeal also contains the 
report of a January 2003 VA ear, nose, and throat 
examination.  During that examination, the veteran reported a 
slight amount of hearing loss, which he believed had been 
present since his service separation.  The examiner reviewed 
the veteran's claims folder and noted that his hearing acuity 
had been within normal limits, both at this military 
enlistment medical examination and at his military separation 
medical examination.  Nonetheless, she concluded that since 
the veteran's hearing loss "initiated at the time of his 
military service" and had persisted by his accounts, it is 
as likely as not that his sensorineural hearing loss in the 
high frequencies is secondary to noise exposure obtained 
during military service.  

The Board finds that the former VA medical opinion is more 
persuasive and assigns it greater probative weight.  While 
both opinions were rendered by medical professionals who have 
expertise to opine on the matter at issue in this case, and 
while both examiners had the benefit of a review of the 
claims folder, the Board finds that the January 2003 VA 
audiology opinion is clearer, more consistent with the 
probative evidence of record, and contains a clear rationale 
for the opinion.  Specifically, the January 2003 VA 
audiologist explained that the veteran's hearing loss was 
less likely related to his active service, as his hearing had 
been normal at the time of his separation from service.  
Moreover, the audiologist explained that the veteran's 
hearing loss pattern was not strongly indicative of noise-
induced hearing loss.  

On the other hand, the January 2003 VA ENT examiner noted 
that the veteran's hearing acuity had been within normal 
limits at his military separation medical examination.  
However, she then stated the opposite, noting that the 
veteran's hearing loss had initiated at the time of his 
military service.  It was upon this fact that she based her 
conclusions.  The Board finds, however, that this 
contradiction significantly reduces the probative value of 
the medical opinion.  

The Board has also considered the March 2003 disability 
medical examination obtained from SSA.  During the 
examination, the veteran's complaints included hearing 
impairment, which he indicated was secondary to a war injury.  
The Board finds that such examination report does not provide 
a basis upon which to grant the claim as it is merely 
information recorded by the examiner.  LeShore v. Brown, 8 
Vet. App. 406 (1995) (holding that evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional comment by that examiner, does not constitute 
competent medical evidence to support a claim for service 
connection).

The Board has also considered the veteran's own testimony to 
the effect that his hearing loss disability was incurred in 
service as a result of exposure to acoustic trauma.  The 
Board recognizes the veteran's sincere belief that his 
hearing loss is related to his military service.  
Nevertheless, because the veteran has not been shown to have 
the professional expertise necessary to provide an opinion as 
to a causal relationship between his hearing loss and his 
military service, his opinion is not probative.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied 119 S. Ct. 404 (1998); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In summary, the Board finds that the most probative evidence 
of record shows that a hearing loss disability was not 
present during service or for many years thereafter and the 
most probative evidence shows that his current hearing loss 
disability is not related to his active service or any 
incident therein, including exposure to acoustic trauma.  

Again, the Board has considered the veteran's recent 
contentions of continuous hearing loss since service.  
However, there is a years-long evidentiary gap in this case 
between the veteran's military service and the earliest 
medical evidence of a complaint of hearing loss.  In addition 
to the January 2003 VA audiology opinion which constitutes 
affirmative evidence against the claim for service 
connection, the absence of evidence in service and for 17 
years thereafter constitutes negative evidence against the 
claim because it tends to disprove the claim that hearing 
loss is the result of acoustic trauma injuries sustained in 
service which in turn resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  Thus, the lack of any objective evidence of 
hearing loss between the veteran's military service and the 
evidence showing hearing loss in 1988 is itself evidence 
which tends to show that such condition did not have its 
onset in service or for many years thereafter and is not the 
result of acoustic trauma sustained in service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In this case, the Board has considered the absence of any 
medical evidence of hearing loss in service and for 
approximately 17 years after service, as well as the opinion 
of the VA examiner who found the absence of such evidence 
significant, and the Board concludes that the preponderance 
of the evidence in this case is against the claim of service 
connection for bilateral hearing loss.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  Therefore, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

The veteran also seeks service connection for vertigo.  He 
claims that he developed symptoms of vertigo during service 
or shortly thereafter as a result of his exposure to acoustic 
trauma.  In the alternative, he claims that his vertigo is 
secondary to his service-connected tinnitus.  

A review of the record shows that the veteran's service 
medical records are negative for complaints or findings of 
vertigo.  At his March 1971 military separation medical 
examination, the veteran specifically denied a history of 
dizziness or fainting spells.  Neurologic examination was 
normal.  Post-service medical records show that the veteran 
received treatment for vertigo in 1988.  There is no prior 
medical evidence showing a history of vertigo.  

In connection with the veteran's claim, the RO obtained a 
medical opinion from a VA ear, nose, and throat examiner 
regarding the etiology of the veteran's vertigo.  In a 
February 2003 opinion, the examiner concluded, based on her 
review of the record, examination of the veteran, and 
electronystagmography (ENG) test results, that it was 
unlikely that the veteran's vestibular dysfunction was a 
result of noise exposure or any other injury received during 
his military service.  However, the examiner did not comment 
on the relationship, if any, between the veteran's vertigo 
and his service-connected tinnitus.  The Board therefore 
concludes that there is insufficient medical evidence in the 
record on appeal to make a decision on the claim and a remand 
is necessary.  38 C.F.R. § 3.159(c)(4); see also Charles v. 
Principi, 16 Vet. App. 370 (2002).

The veteran also seeks service connection for a low back 
disability and a bilateral foot disability.  He claims that 
the vertigo he development in service was so severe that it 
caused him to stumble and fall occasionally, and that such 
falls resulted in a low back disability and a bilateral foot 
disability.  In the alternative, the veteran claims that 
strenuous physical activity during service caused him to 
develop osteoarthritis of the feet.  

A review of the record shows that the veteran's service 
medical records are negative for complaints or findings of a 
back disability or a bilateral foot disability.  In fact, at 
his March 1971 military separation medical examination, the 
veteran specifically denied back trouble of any kind and foot 
trouble.  On examination, the veteran's feet and spine were 
normal.  

Post-service medical records show that the veteran received 
treatment for back pain beginning in May 1993, and bilateral 
foot pain in March 1995.  The veteran has since been 
diagnosed as having degenerative disc disease of the lumbar 
spine and severe osteoarthritis in the feet.  

In connection with his claim, the RO obtained a VA medical 
opinion regarding the etiology of the veteran's low back 
disability.  The examiner indicated that if the veteran did 
have dizziness to the extent he claimed, then he would see no 
reason not to believe that he had fallen on a variety of 
occasions, which could clearly have led to a back condition.  
However, he noted that the veteran was not service-connected 
for dizziness.  

While the RO obtained an opinion in connection with the 
veteran's claim of service connection for a low back 
disability, such an opinion was not obtained regarding his 
bilateral foot disability.  This deficiency must be corrected 
on remand.  Id.  

In addition to the reasons for remand discussed above, the 
Board notes that although the RO provided the veteran with a 
notification letter in September 2002 with respect to his 
claims, the Court has subsequently issued a decision holding 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  A corrective letter 
should therefore be issued on remand.

Accordingly, the case is REMANDED for the following action:

1.  The veteran and his representative 
should be provided with appropriate 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date, as outlined by 
the Court in Dingess/Hartman.

2.  The veteran should be afforded a VA 
medical examination for the purpose of 
clarifying the nature and etiology of his 
claimed vertigo.  The claims file should 
be made available to the examiner for 
review in connection with the 
examination.  The examiner should be 
asked to provide an opinion as to whether 
it is as least as likely as not that any 
current disability manifested by vertigo 
is causally related to the veteran's 
active service or is causally related to 
or aggravated by any service-connected 
disability, including tinnitus.  The term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

3.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
clarifying the nature and etiology of his 
bilateral foot disability.  The claims 
file should be made available to the 
examiner for review in connection with 
the examination.  The examiner should be 
asked to provide an opinion as to whether 
it is as least as likely as not that the 
veteran's current bilateral foot 
disability is causally related to the 
veteran's active service or is causally 
related to or aggravated by any service-
connected disability.  The term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as 
it is to find against it.

4.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
claims.  If the veteran's claims remain 
denied, he and his representative should 
be provided with a supplemental statement 
of the case and an opportunity to 
respond.  The case should then be 
returned to the Board for appropriate 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


